Citation Nr: 0915204	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-34 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for residual cerebral 
trauma, left frontal temporal headaches.

2.	Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left patella.

3.	Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right patella.

4.	Entitlement to an initial compensable evaluation for 
residuals of a laceration over the left eye, to include 
scarring.

5.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to 
July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April and December 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The issues of entitlement to an initial compensable 
evaluation for residuals of a laceration over the left eye 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent medical evidence of record indicates the 
Veteran is diagnosed with unilateral left frontal temporal 
headaches that are etiologically related to active 
service.

2.	The Veteran's left knee disability, chondromalacia of the 
left patella, is manifested by slight lateral instability.  
There is no evidence of compensable limitation of motion; 
ankylosis; subluxation or more than slight laxity; or 
impairment to the tibia or fibula.

3.	The Veteran has arthritis of the left knee, established by 
x-ray findings, related to his service connected left knee 
disability, with objective evidence of noncompensable 
limitation of motion.

4.	The Veteran's right knee disability, chondromalacia of the 
right knee, is manifested by slight lateral instability.  
There is no evidence of compensable limitation of motion; 
ankylosis; subluxation or more than slight laxity; or 
impairment to the tibia or fibula.


CONCLUSIONS OF LAW

1.	Unilateral left frontal temporal headaches were incurred 
in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the left patella have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).

3.	The criteria for a separate evaluation of 10 percent for 
arthritis of the left knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (2008).

4.	The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the right patella have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that June 2005 and March 2006 notice letters fully satisfied 
these duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these notice letters 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran.  Finally, these letters 
advised the Veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the Veteran was provided pertinent information 
in the March 2006 VCAA notice letter.  Specifically, the 
March 2006 letter informed the Veteran of the need to provide 
on his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the March 2006 letter provided 
the Veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the March 2006 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
Veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the October 2006 statement of the 
case.  

The Board also acknowledges the March 2006 letter did not 
specifically inform the Veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the Veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the Veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his March 2006 VA 
examination (Veteran conveyed that he can no longer play 
sports due to his bilateral knee disorders).  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of first element notice is 
non-prejudicial to the Veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

The Board notes that the March 2006 letter was sent 
subsequent to the initial unfavorable agency decision.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the Veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an October 2006 supplemental statement of 
the case was provided to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records have been associated with the 
claims file.  All post-service VA treatment records, Social 
Security Administration (SSA) disability records, as well as 
all private treatment records identified by the Veteran have 
also been obtained.  The Veteran was afforded VA examinations 
in January and October 2005 and March 2006.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran asserts he is entitled to service connection for 
unilateral left frontal temporal headaches.  Specifically, he 
contends that these headaches began after he was assaulted in 
service, hitting his head on a marble window ledge.

Initially, the Board observes that a review of the Veteran's 
service treatment records reveals no evidence of chronic 
headaches prior to entering active service.  Thus, the 
presumption of soundness applies.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  See also Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Service treatment 
records do, however, show that the Veteran was treated for 
post-concussion syndrome in July 1976 due to an assault.

Significantly, the Board observes that the Veteran was 
provided a VA examination in January 2005.  After a review of 
the Veteran's medical history and a physical examination, the 
VA examiner diagnosed the Veteran with unilateral left 
frontal temporal headaches.  Furthermore, the VA examiner 
opined that the Veteran's headaches are as likely as not the 
result of cerebral trauma at the time of the 1976 assault.

As such, the Board finds that the Veteran has been diagnosed 
with chronic headaches, namely unilateral left frontal 
temporal headaches.  As he is presumed sound upon entering 
active duty service, and he was diagnosed with the disorder 
by a VA examiner who offered an etiological opinion linking 
the Veteran's condition to active service, the Board 
concludes that service connection for unilateral left frontal 
temporal headaches is warranted.


II.	Increased Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently service-connected for chondromalacia 
of the left and right patella, separately evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).  As an initial matter, the Board observes 
that the Veteran's separate evaluations for chondromalacia of 
the left and right patella are rated under the same 
Diagnostic Code.  Moreover, as discussed below, the 
symptomatology for both disabilities has been identical 
throughout this appeal.  For these reasons, the Board will 
discuss entitlement to higher initial disability evaluations 
for these disabilities together.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R.  § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R.  § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a Veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, the Veteran's bilateral knee 
disabilities are currently rated under Diagnostic Code 5257 
for slight lateral instability.  The Veteran is not, however, 
separately rated under Diagnostic Codes 5260 or 5261 for 
limitation of motion of the knee.  Under such circumstances, 
the Board will therefore consider (1) whether the Veteran is 
entitled to a rating in excess of 10 percent for any 
instability of the right knee, and (2) whether the Veteran is 
entitled to a compensable rating for any limitation of motion 
of the right knee for the appropriate period.  With regards 
to the second issue, the Board will consider whether the 
Veteran is entitled to a higher rating under Diagnostic Code 
5003 or Diagnostic Codes 5260 and/or 5261.  The Veteran's 
bilateral knee disability, as manifested by degenerative 
changes, may be assigned separate ratings under Diagnostic 
Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

The Veteran's claim for increase for his right knee 
disability in this case was received on April 14, 2005.  As 
such, the rating period for consideration on appeal stems 
from April 14, 2004.  38 C.F.R. § 3.400 (o)(2) (2008).

I. 	Increased Evaluation Based on Instability 

As noted above, the Veteran's bilateral knee disabilities are 
currently separately rated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  
Diagnostic Code 5257 provides for a 10 percent evaluation for 
recurrent subluxation or lateral instability which is slight.  
A 20 percent evaluation is warranted where there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is assigned where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

The Board finds an evaluation in excess of 10 percent under 
Diagnostic Code 5257 is not warranted at any point in the 
appeal period for either the left or right knee, as the 
Veteran's complaints of severe instability of the right knee 
are not supported by the objective clinical findings.  In 
this regard, an October 2005 VA examination report notes the 
Veteran suffered from instability of both knees, requiring 
the use of a brace and cane.  There were no episodes of 
dislocation or subluxation, nor was there evidence of 
effusion.  A March 2006 VA examination report notes the 
Veteran reported instability and giving way with subluxation 
of his kneecaps laterally.  Examination revealed tenderness 
at the bilateral kneecaps with motion and stable anterior, 
posterior and medial collateral ligaments. 

Based on the evidence outlined above, the Board finds that 
the Veteran's bilateral knee disability is manifested by no 
more than slight subluxation and instability throughout the 
appeal period.  The Board places significantly more weight on 
the objective clinical findings reported on examination than 
the Veteran's own subjective statements in support of his 
claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board).  Since the clinical evidence shows no more than 
slight instability of either the left or right knee, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent under Diagnostic Code 
5257 due to recurrent subluxation or lateral instability.  

II 	Entitlement to a Separate Evaluation Based on Limitation 
of Motion

Neither the Veteran's left nor right knee disabilities are 
currently separately rated for limitation of motion.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint involved.  The normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  38 C.F.R. § 4.71, Plate II (2008).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

A March 2006 VA treatment record indicates the Veteran has 
been diagnosed with minor arthritis of the left knee, 
established by x-ray evidence.  Further, the March 2006 VA 
examination report links this arthritis to the Veteran's 
active service.  VA treatment records also provide objective 
assessment of noncompensable limitation of motion of the left 
knee.  As such, the Board finds that the Veteran is entitled 
to a separate evaluation under Diagnostic Code 5003 because 
there is X-ray evidence of degenerative arthritis and 
objective evidence of painful motion.  However, while the 
Board acknowledges the March 2006 VA examination report 
reflects a diagnosis of arthritis of the right knee, there is 
no objective X-ray evidence to support such a diagnosis.  
See, e.g., November 2004 and March 2006 radiology reports.  
As such, a separate evaluation for arthritis of the right 
knee is not warranted.

Further, as was previously discussed, in considering the 
Veteran's limitation of motion of his bilateral knee 
disability, the Board must consider whether he is entitled to 
a higher disability rating under Diagnostic Code 5003 or 
Diagnostic Codes 5260 and/or 5261.  As noted above, the Board 
will also consider whether a higher rating is in order given 
consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support a 
separate evaluation in excess of 10 percent for the left 
knee, or a separate compensable evaluation for the right 
knee.  In this regard, an October 2005 VA examination report 
indicates motion limited to 120 degrees of flexion with full 
extension bilaterally.  In addition, the March 2006 VA 
examination report notes full extension to zero degrees 
bilaterally, with flexion limited by pain to 100 degrees on 
the left knee and 110 degrees on the right.

The Board notes that neither of the Veteran's examinations 
nor any other evidence of record reveals flexion limited to 
60 degrees or extension limited to 5 degrees for either knee.  
Thus, the Board finds that the Veteran is not entitled to a 
separate compensable rating under the schedular criteria of 
Diagnostic Codes 5260 or 5261.  The evidence of record does, 
however, demonstrate that there is X-ray evidence of 
arthritis in the left knee and objective evidence of pain.  
In light of the evidence above, the Board finds that the 
Veteran is entitled to a separate evaluation of 10 percent, 
but not greater, under Diagnostic Code 5003 for the left knee 
only.

III. 	Additional Considerations

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected bilateral knee disability.  However, no 
higher or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

The Board acknowledges the Veteran's statements that his 
bilateral knee disability is worse than the assigned 10 
percent evaluation for lateral instability.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected right knee 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2008).  

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 10 percent for lateral 
instability of either the right or left knee, the benefit-of-
the-doubt rule does not apply, and this portion of the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as noted above, the evidence of record includes a 
diagnosis of degenerative arthritis of the left knee, 
established by X-ray evidence, as well as objective findings 
of painful motion.  As such, the Board finds that a separate 
evaluation of 10 percent for the left knee is warranted 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.


ORDER

Service connection for unilateral left frontal temporal 
headaches is granted.

An increased evaluation in excess of 10 percent for lateral 
instability due to chondromalacia of the left patella is 
denied.

An increased evaluation in excess of 10 percent for lateral 
instability due to chondromalacia of the right patella is 
denied.

A separate evaluation of 10 percent, but not greater, for 
arthritis of the left knee is granted, subject to laws and 
regulations governing the payment of monetary benefits.


REMAND

In an April 2006 rating decision, the RO granted service 
connection for residuals of a laceration over the left eye, 
to include scarring, and assigned an initial noncompensable 
evaluation.  The Veteran contends he is entitled to a 
compensable evaluation for this service-connected condition.  
In reviewing the evidence of record, the Board observes the 
Veteran has not been provided a VA examination to determine 
the severity of the scarring above his left eye.  

The Board also observes that, in an April 2009 statement, the 
Veteran's representative argued his service-connected PTSD 
has increased in severity.  The Board will accept this 
statement as an informal claim for an increased evaluation 
for PTSD.  However, the issue of entitlement to an increased 
evaluation for PTSD has not yet been adjudicated by the RO.  
As such, this issue is not before the Board and must be 
adjudicated by the RO.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Finally, the Veteran's claim for TDIU is impacted by the 
outcome of his increased rating claims, and therefore, the 
TDIU claim is inextricably intertwined with the service 
connection claim.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is 
"inextricably intertwined" with the increased rating 
claims, the TDIU claim must also be remanded to the AOJ in 
accordance with the holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issue of entitlement to an 
increased evaluation for PTSD.  All 
appropriate procedures should then be 
followed.  The Veteran should be advised 
that, if he wishes to initiate an appeal 
of this issue, he must file a timely 
notice of disagreement following the 
issuance of a rating decision.

2.	Schedule the Veteran for a VA scar 
examination to ascertain the nature and 
extent of residual scarring above his left 
eye.  The Veteran's claims file must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should indicate 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
The examiner should provide the 
measurements of the Veteran's scar(s), and 
indicate whether it is deep (associated 
with underlying soft tissue damage) or 
superficial, unstable, painful, or causes 
limitation of motion, and any other 
symptomatology associated with the scars.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


